OpbeR, /., dissenting: In Norbert J. Kenny, 4 T. C. 750, we regarded an E. F. C. loan as “similar” to the delaying events expressly described in section 107(d) (2) (A) (i) - (iii). Damages for failure to pay salary for services rendered seem to me at least similar to the salary itself, particularly where any failure to render the services was due to the apparently wrongful refusal of the employer to continue the relationship. In Norbert J. Kenny, supra, we did not require exact compliance with the definition under the provision referring to “any other event determined to be similar in nature.” Here the language is, “including wages, salaries, retirement pay, and other similar compensation.” (Emphasis added.) I think we should consider these damages likewise as “similar compensation” and apply the back pay provision. DisNev, /., agrees with this dissent.